Citation Nr: 1043047	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  09-09 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran 
for the purpose of receiving VA death benefits.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1971 and 
from June 1971 to June 1987.  He died in November 2007.  The 
appellant asserts that she is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 decision of a special processing unit 
("Tiger Team") at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the 
case was subsequently returned to the RO in Reno, Nevada.
 
The appellant testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in May 2010.  A transcript 
of the hearing is associated with the claims files.  At the 
hearing the appellant requested the record be held open for 90 
days to enable her to submit additional evidence; the Board held 
the record open per the appellant's request but no additional 
evidence was submitted.


FINDINGS OF FACT

1.  The appellant and the Veteran were married in August 1986, 
divorced in March 1999, married for a second time in June 2002, 
and finally divorced in April 2007.

2.  The Veteran died in November 2007.

3.  The appellant was not married to the Veteran at the time of 
his death.

CONCLUSION OF LAW

The appellant is not the Veteran's surviving spouse for VA death 
benefit purposes.  38 U.S.C.A. § 101 (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.1(j), 3.50 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 , provide 
that VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide assistance to 
a claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.

As explained below, the pertinent facts in this case are not in 
dispute and the law is dispositive.  Consequently, there is no 
additional evidence that could be obtained to substantiate the 
claim, and no further action is required to comply with the VCAA 
or the implementing regulation.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).





Legal Criteria

Death pension, dependency and indemnity compensation (DIC), and 
accrued benefits are payable to a "surviving spouse" who meets 
the legal criteria for entitlement to such benefits.  38 U.S.C.A. 
§§ 1521, 1541, 5121 (West 2002 and Supp. 2009).

The term "surviving spouse" includes (1) a person of the opposite 
sex whose marriage to the veteran meets the requirements noted in 
38 C.F.R. § 3.1(j); (2) who was the spouse of a veteran at the 
time of the veteran's death; (3) who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death (except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
fault of the spouse); and (4) who has not remarried or lived with 
another person of the opposite sex and held herself out openly to 
the public to be the spouse of such other person since the 
veteran's death.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

Under 38 C.F.R. § 3.1(j), "marriage" is defined for VA purposes 
as a marriage valid under the law of the place where the parties 
resided at the time of the marriage, or the law of the place 
where the parties resided when the right to benefits accrued.

Analysis

The appellant seeks to have status as the Veteran's surviving 
spouse in order to receive VA benefits.  Service connection for 
the cause of the Veteran's death was awarded in a June 2008 
rating decision.  The appellant's claim for DIC benefits was 
filed in December 2007.

The record establishes that the appellant and the Veteran were 
married in August 1986, divorced in March 1999, married for a 
second time in June 2002, and finally divorced in April 2007.  
The first marriage took place in Nevada and the second took place 
in California.  The appellant lives in Nevada.  The April 2007 
divorce is reflected in a final judgment from a District Court of 
the State of Nevada.  

As a preliminary matter, the Board finds that in March 2008, a 
District Court in the State of Nevada acted outside of its 
jurisdiction when it ordered that the appellant was entitled to 
the Veteran's "U.S. military retirement benefits and survivor 
benefit plan (SBP), as an ex-spouse." Thus, this order is 
improper and not binding. 

The appellant urges, and testified before the undersigned VLJ in 
May 2010, that the divorce in April 2007 occurred simply out of 
necessity to retain the Veteran's retirement benefits while they 
were in the process of adopting three siblings.  She contends 
that they agreed to remarry after the adoption was final, but the 
Veteran passed away before this was possible.  She asserts that 
the Veteran never left the home and they were never separated.  
She also asserts that they had a common law marriage, by reason 
of the divorce, for 19 years.  Nonetheless, the record reflects 
that she and the Veteran were divorced in April 2007 and were not 
married at the time of his death.  Thus, it is uncontroverted 
that she does not meet the basic requirements for recognition as 
the Veteran's surviving spouse for the purpose of establishing 
entitlement to VA benefits.

To some extent, the appellant appears to be raising an argument 
couched in equity.  However, the Board has no option but to 
decide this case in accordance with the applicable law.  Thus, 
the appellant's claim must be denied.  The Board may not grant a 
benefit that the appellant is not eligible to receive under the 
law.  See Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey 
v. Brown, 6 Vet. App. 416 (1994).  In other words, unless a 
claimant meets all of the requirements of a particular law, he or 
she is not entitled to the benefit; and the benefit cannot be 
awarded, regardless of the circumstances.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  Thus, the Board, while sympathetic to 
the appellant's arguments, has no legal basis to grant this 
appeal.


ORDER

Entitlement to recognition as the Veteran's surviving spouse for 
the purpose of establishing entitlement to VA death benefits is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


